Per Curiam.

In this case the circumstantial evidence did not authorize the inference of critical facts from which the conclusion of guilt was drawn. Those facts were not proved, but were left to conjecture; the controlling inference was not clear and strong, pointing logically to defendants’ guilt and excluding to a moral certainty every other reasonable hypothesis. (People v. Taddio, 292 N. Y. 488, 489, and cases cited.)
*662The judgments should be reversed and a new trial ordered.
Lewis, Ch. J., Conway, Desmond, Dye, Fuld, Froessel and Van Voorhis, JJ., concur.
Judgments reversed, etc.